*564
ORDER

PER CURIAM.
Terry Hatfield (“taxpayer”) appeals the judgment of the trial court in favor of Ronald A. Leggett, Collector of Revenue, City of St. Louis (“collector”) on his petition for declaratory judgment and refund of taxes. Taxpayer claims that the trial court erred because section 139.031.5 RSMo (Cum.Supp.2003) provides for a refund of overpaid taxes without protest if such taxes were “mistakenly or erroneously” paid.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).